Citation Nr: 1213331	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-39 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to March 1946 and from June 1949 to March 1950.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

The PTSD with depression and anxiety is characterized by occupational and social impairment due to mild symptoms.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for PTSD with depression and anxiety have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.130, DC 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

This appeal arises from the Veteran's disagreement with the initial 10 percent evaluation following the grant of service connection for PTSD with depression and anxiety.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran did not identify any relevant private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Social Security Administration informed VA in writing in December 2006 and April 2007 that there are not any records available for the Veteran.  See 38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in April 2007 and March 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes, except as discussed below.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner supported his conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks an evaluation in excess of 10 percent for PTSD with depression and anxiety.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130 (2011). 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

In April 2006 a VA psychologist reviewed the record and opined that the Veteran had decreased cognitive functioning characterized by some periods of confusion and impairment in short-term memory.  He was not able to engage in written communication and required assistance in several areas of daily functioning.  The Veteran was not able to manage his own expenses.

The Veteran had a VA examination in April 2007, and the claims file was reviewed.  It was noted that the Veteran's general appearance was clean, and his psychomotor activity and speech were unremarkable.  The Veteran's attitude towards the examiner was cooperative, his affect was appropriate, and his mood was sad when recounting traumatic incidents from World War II.  His attention was intact and he was oriented to person, time and place.  Thought process and content were unremarkable, and he did not have any delusions.  The Veteran understood the outcome of behavior and he was able to understand that he had a problem.  He had a sleep impairment that the examiner felt might be sleep apnea.  The Veteran did not have inappropriate behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good, he was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.  Memory appeared to be within the normal range for a 79 year old man.  There appeared to be some cognitive slowing, and the Veteran had mild difficulty recalling recent events and names.

The examination report states that the veteran had recurrent, distressing dreams of traumatic events from service and intense psychological distress at exposure to cues regarding the events.  He tried to avoid thoughts, feelings, or conversations associated with the trauma and activities, and places or people that caused recollections of the trauma.  The persistent symptoms of increased arousal were difficulty concentrating and exaggerated startle response.  The disturbance caused clinically significant distress or impairment in social, occupational or other important areas functioning.  No specific examples were given by the examiner in this section of the examination report.  The examiner had previously noted that the only sleep impairment that the Veteran had sounded like sleep apnea, yet this section of the examination report states that the Veteran had recurrent, distressing dreams of traumatic events from service.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  It appears that in this section of the examination report the examiner listed symptoms that did not necessarily apply to the Veteran, and therefore it cannot be given probative value.

The Veteran said that his symptoms were chronic and had waxed and waned over the years.  He and his wife said that the symptoms had become more pronounced over the past couple of years, which they attributed to watching news about the wars in Iraq and Afghanistan and to the Veteran's failing physical health.  

The Veteran said that he felt significant anxiety and worry on a near daily basis, and that he suffered from bouts of crying and depressed mood when reminded of his war experiences.  While the Veteran said that he felt significantly down and depressed for portions of most days, he continued to go to church, do yard work, and spend time with his children, with no apparent decline in enjoyment.  

The examiner diagnosed the Veteran with PTSD and wrote that symptoms of depression were better accounted for by the PTSD diagnosis.  The Veteran was assigned a GAF score of 55.  The examiner wrote that the increased frequency and severity of depression and anxiety that the Veteran experienced over the past six to seven years were the primary area of difficulty.  It was more likely that the symptoms would be more functionally disabling if the Veteran still worked, went to school, or was an active parent.  The Veteran's age and slowing of activities helped to minimize the functional incapacities due to PTSD.

In a May 2007 examination report addendum the examiner indicated that the Veteran persistently avoided stimuli associated with the trauma.  The Veteran also had numbing of general responsiveness to avoid thoughts, feeling or conversations associated with the trauma, as well as feelings of detachment and estrangement from others.

The Veteran wrote in December 2007 that his anxieties, nightmares, and poor interpersonal relationships had caused him to live a sheltered life.

The Veteran had another VA examination in March 2010.  It was noted that he continued to be active in veterans' organizations.  He had a group of friends that he spoke to regularly, and he and his wife did activities together such as yard work.  The Veteran spent his time organizing old pictures and reading.  He was able to perform tasks such as preparing breakfast and dinner by himself.

The examiner noted that it was difficult to get the Veteran to speak about topics besides the Navy.  The Veteran's thought process was tangential and his speech was pressured.  Memory was grossly intact but he likely had problems at times with details.  He denied any problems with psychosis, and his judgment was likely compromised.  The examiner felt that the Veteran could be susceptible to the influence of others and was easily distracted and won over by military related topics.

The examiner opined that the Veteran did not meet the full diagnostic criteria for PTSD because he did not endorse significant symptoms of numbing and avoidance and did not suffer significant reexperiencing symptoms related to PTSD.  It was noted that the Veteran repeatedly focused on military events, and there was no indication that he suffered any significant emotional or physiological arousal or distress.  While events themselves were negative, they were not distressing to the Veteran in the present.  The Veteran denied significant symptoms of arousal related to PTSD.  The examiner opined that the Veteran's memory problems were likely due to the aging process rather than due to PTSD.  Furthermore, the examiner felt that the Veteran's bouts of depression did not impact his overall functioning to any significant degree and did not meet the diagnostic criteria for a disorder.

The Veteran suffered from significant memory and concentration problems that met the diagnostic criteria for cognitive disorder, NOS.  However, there was no indication that the cognitive problems were significantly related to PTSD.  The examiner felt that it was more likely than not that they were age related.

The Veteran was diagnosed with PTSD, in remission, and with cognitive disorder, NOS.  He was assigned a GAF score of 62.  It was noted that there was no indication that the Veteran suffered from any psychological distress that would impact his work functioning.

The record does not show that the Veteran's PTSD with depression and anxiety has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as is required for a 30 percent evaluation, the next highest available.  See 38 C.F.R. § 3.130, DC 9411.  The March 2010 VA examiner opined that it was more likely that the Veteran's cognitive problems were age related.  The April 2007 VA examiner felt that the Veteran had a normal memory for a 79 year old man.  If it is not possible to separate the effects of any service-connected disability from any non-service-connected disability, such symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet App. 181, 182 (1998).  In contrast, since the Veteran's cognitive problems have been found to be more likely age related by the VA examiner, they cannot be attributed to the service-connected PTSD with depression and anxiety.

The Veteran said at the April 2007 VA examination that he felt significant anxiety and worry on a near daily basis and that he suffered from bouts of crying and depressed mood when reminded of his war experiences.  In addition, he wrote in December 2007 that his anxieties, nightmares, and poor interpersonal relationships caused him to live a sheltered life.  However, he reported at the April 2007 examination that his overall state of health was having a negative effect on his psychological symptoms.  He also said at the April 2007 examination that he continued to go to church, do yard work, and spend with his children, with no apparent decline in enjoyment.  Furthermore, at the March 2010 examination he said that he was active in veterans' organizations, had a group of friends that he spoke to regularly, and that he and his wife did activities such as yard work together.  The March 2010 VA examiner opined that the Veteran did not have significant symptoms of numbing and avoidance and did not suffer significant symptoms related to PTSD.  While the record shows occasional anxiety or depressed mood due to the service-connected PTSD with depression and anxiety, it does not show an intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, DC 9411.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Fenderson, supra.  However, there is no identifiable period of time during which the PTSD with depression and anxiety was more disabling than reflected in the ratings assigned.  Thus, "staged ratings" are not supported by the record. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD with depression and anxiety, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required. 

The preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for PTSD with depression and anxiety.  There is no doubt to be resolved, and an increased rating is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for PTSD with depression and anxiety is denied



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


